Citation Nr: 1107288	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-21 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial evaluation for squamous 
cell carcinoma of the right vocal cord, currently rated 30 
percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1954 to May 1957.

This matter came to the Board of Veterans' Appeals (Board) from 
an April 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board remanded this claim in 
February 2010.  As addressed more fully below, a review of the 
record shows that the RO has substantially complied with all 
remand instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran testified at a hearing before the RO in January 2007.  
The Veteran requested a Board hearing, however, he withdrew that 
request in September 2007.  

In an Informal Hearing Presentation dated October 2009, 
the Veteran's representative raised the issue of 
entitlement to service connection for emphysema.  This 
issue raised by the record has not been adjudicated and 
developed by the Agency of Original Jurisdiction (AOJ) for 
appellate review.  Therefore, the Board does not have 
jurisdiction over this claim which, therefore, is referred 
to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
following this decision and is REMANDED to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for further 
development.






FINDINGS OF FACT

1.  The Veteran last underwent radiation treatment for his 
service-connected laryngeal cancer in May 2002; there has been 
recurrence or metastasis of laryngeal cancer since that time.

2.  The Veteran is service-connected for laryngeal cancer 
effective March 28, 2003; the mandatory 6 month 100 percent 
rating period following radiation treatment for laryngeal cancer, 
which includes the procedural protections of 38 C.F.R. 
§ 3.105(e), do not apply.

3.  The Veteran's residuals of laryngeal cancer, status post 
radiation therapy, include chronic laryngitis, reflux laryngitis, 
recurrent cerumen impaction and mucosal edema with nasal 
obstruction.

4.  The Veteran's chronic laryngitis does not result in complete 
organic aphonia with constant inability to speak above a whisper.

5.  The Veteran's reflux laryngitis is manifested by dysphagia, 
pyrosis and regurgitation, but absent considerable impairment of 
health, laryngeal stenosis, or moderate laryngeal stricture.

6.  The Veteran's recurrent cerumen impaction does not result in 
any significant impairment of earning capacity.

7.  For the time period prior to June 3, 2010, the Veteran's 
nasal obstruction secondary to radiation therapy was not shown to 
result in greater than 50 percent nasal obstruction on both 
sides, incapacitating sinusitis episodes, or at least three non-
capacitating sinusitis episodes during a 12-month period.

8.  For the time period beginning on June 3, 2010, the Veteran's 
nasal obstruction secondary to radiation therapy demonstrated 
greater than 50 percent nasal obstruction on both sides, but has 
not been shown to result in incapacitating sinusitis episodes, or 
more than six non-capacitating sinusitis episodes during a 12-
month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
voice hoarseness as a residual of squamous cell carcinoma of the 
right vocal cord have not been met, but a separate 10 percent 
disability rating for reflux laryngitis residuals have been met 
for the entire appeal period and a separate 10 percent rating for 
nasal obstruction has been met effective June 3, 2010.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.97, 4.118, Diagnostic Codes (DCs) 6510-14, 6516, 
6519, 6522-24, 6819, 7203, 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation was accomplished by way of a letter from the RO to the 
Veteran dated in October 2005.  In June 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence necessary 
to establish an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

The Veteran's post-service VA and private medical records are on 
file, as are multiple VA examination reports.  The case was 
remanded, in part, in February 2010 for additional examination of 
laryngeal cancer residuals.  The examination report obtained, 
dated June 2010, contains all findings necessary to decide this 
claim and fully complies with the Board's February 2010 remand 
directive.

The Board notes that this claim was remanded in February 2010, in 
part, upon the Veteran's report of being in receipt of Social 
Security Administration (SSA) disability benefits.  A June 2010 
VA Memorandum reflects a formal finding on the unavailability of 
Social Security records.  A request was faxed to SSA in March 
2010.  This request was forwarded to the Office of Central 
Operations (OCO), Office of Disability Operations (ODO) Special 
Workgroup, and a response from OCO ODO Special Workgroup stated 
that they had no medical records or were unable to locate medical 
records.  

Given the unsuccessful attempts, evident from the record, by VA 
to obtain these records, the Board finds that additional attempts 
to obtain these records would be futile.  In any event, the 
Veteran testified in January 2007 that he began receiving Social 
Security Benefits in 1989, which is many years before his 
laryngeal cancer was diagnosed and treated.  As such, the 
relevance of these records is not demonstrated.  See Golz v. 
Shinseki, 590 F.3d 1343 (Fed. Cir. 2010) (finding that VA's duty 
to assist "is not boundless in scope" and does not require a 
search for irrelevant records).  Overall, the Board finds that 
the RO has substantially complied with its February 2010 remand 
directives pertaining to SSA records.

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued (nor 
does the evidence show) any notice deficiency, or that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied.  

Criteria & Analysis

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In Fenderson, the Court also discussed the concept of 
the "staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Fenderson at 126-28; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, which is the evaluation of the same disability or the 
same manifestation of a disability under different diagnostic 
codes, is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  However, it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury, which would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the particular disability is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; 
see also Lindeman v. Principi, 3 Vet. App. 345 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The present appeal involves the Veteran's claim that the severity 
of his service-connected squamous cell carcinoma of the right 
vocal cord warrants a higher initial disability rating.  

Historically, the Veteran was diagnosed with laryngeal cancer by 
VA in February 2002.  Notably, he weighed 174 pounds at that 
time.  Thereafter, the Veteran underwent radiation therapy, 
involving a total dose of 6600 Centigray in 53 fractions over 48 
days.  The last treatment was on May 7, 2002.

The Veteran filed his service connection claim on March 28, 2003.  
An April 2006 rating decision granted service connection for 
squamous cell carcinoma of the right vocal cord and assigned a 30 
percent disability rating effective March 28, 2003.  The RO rated 
this disability as 30 percent disabling under 38 C.F.R. § 4.97, 
DC 6819-6516.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned, the additional code is shown after the 
hyphen).

DC 6819 governs malignant neoplasms of any specified part of the 
respiratory system.  The Board finds it appropriate that the 
Veteran's larynx has been evaluated as part of the respiratory 
system.  See generally 38 C.F.R. § 4.97, DCs 6515-18 (evaluating 
larynx disabilities within the framework for diseases and 
disabilities of the respiratory system).

Under DC 6819, a rating of 100 percent continues for beyond the 
cessation of any surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedure.  Six months after the discontinuance 
of such treatment, the appropriate disability rating is 
determined by mandatory VA examination.  Any change in evaluation 
based upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastases, the rating is based on residuals.  
38 C.F.R. § 4.97, DC 6819.

At the outset, the Board notes that, following the cessation of 
radiation therapy on May 7, 2002, the Veteran has not undergone 
any further therapeutic treatment for laryngeal cancer.  While 
some clinical records record impressions of laryngeal cancer, 
these records merely reflect a past history of laryngeal cancer 
and do not contain any actual findings of recurrence based upon 
clinical evidence.  The record does not show, and the Veteran 
does not contend, that he has had a recurrence of laryngeal 
cancer since May 2002.  See generally LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (the recording of a past medical history 
does not equate with a current medical diagnosis). 

The medical records also reflect routine monitoring of abnormal 
nodules in the Veteran's lungs, liver and neck for potential 
metastases or malignancies.  Fortunately, there has been no 
evidence of laryngeal cancer recurrence or metastasis.  See, 
e.g., VA computerized tomography (CT) scan dated June 2004 
(monitoring a 9 millimeter soft tissue attenuation on the right 
side of the vocal cord and the supraglottic space); CT scans of 
the chest dated November 2003, January 2004, November 2004 and 
October 2006); and CT scan of the head January 2008.

As indicated above, the RO has granted service connection for 
laryngeal cancer effective March 28, 2003, which is beyond the 
mandatory 6 month 100 percent rating period.  As this rating has 
never been applied, the procedural protections of 38 C.F.R. 
§ 3.105(e) referenced in the note to DC 6819 also have no 
application in the case.

The Veteran's private physician has identified the Veteran's 
residuals of laryngeal cancer, status post radiation therapy, to 
be 1) chronic laryngitis secondary to radiation therapy; 2) 
reflux laryngitis and 3) recurrent cerumen impaction secondary to 
radiation therapy.

Notably, in January 2006, a VA examiner provided opinion that the 
Veteran's laryngeal cancer unlikely caused a currently manifested 
septal deviation.  However, this examiner indicated that 
radiation treatment residuals included mucosal edema and nasal 
obstruction.

Thus, the Board will adjudicate this claim to ensure that all 
residual symptomatology involving chronic laryngitis, reflux 
laryngitis, recurrent cerumen impaction and mucosal edema with 
nasal obstruction are adequately compensated.  See Esteban, 6 
Vet. App. at 261-62.  The Board will not evaluate, however, 
aspects of disability related to septal deviation.

DC 6516 provides a maximum 30 percent rating for chronic 
laryngitis manifested by hoarseness, with thickening or nodules 
of cords, polyps, submucous infiltration or pre-malignant changes 
on biopsy.  See 38 C.F.R. § 4.97, DC 6516.  Since this is the 
maximum rating available under DC 6516, the only other 
potentially applicable code is DC 6519, which provides a 60 
percent disability rating when there is complete organic aphonia 
with constant inability to speak above a whisper.  Also, a 100 
percent disability rating is warranted when there is a constant 
inability to communicate by speech.  See 38 C.F.R. § 4.97, DC 
6519.

DC 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal 
sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid 
sinusitis) are to be rated under the General Rating Formula for 
Sinusitis.  The General Rating Formula for Sinusitis provides a 
10 percent rating for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.

Under the General Rating Formula for Sinusitis, a 30 percent 
rating for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 50 percent rating is 
assigned following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  A Note to the General Rating Formula 
for Sinusitis provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97. 

DC 6522 provides ratings for allergic or vasomotor rhinitis.  A 
10 percent rating is warranted for allergic or vasomotor rhinitis 
without polyps, but greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
Allergic or vasomotor rhinitis with polyps is rated 30 percent 
disabling.  38 C.F.R. § 4.97.	

DC 6523 provides ratings for bacterial rhinitis.  A 10 percent 
rating is warranted for permanent hypertrophy of turbinates and 
with greater than 50-percent obstruction of nasal passage on both 
sides, or complete obstruction on one side.  A 50 percent rating 
is warranted for rhinoscleroma.  38 C.F.R. § 4.97.

DC 6524 provides ratings for granulomatous rhinitis.  Wegener's 
granulomatosis, lethal midline granuloma, is rated 100 percent 
disabling.  38 C.F.R. § 4.97.  Other types of granulomatous 
infections are rated as 20 percent disabling.

The regulations provide that there are diseases of the digestive 
system, particularly within the abdomen, which, while differing 
in the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 38 
C.F.R. § 4.113. 

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.

Gastroesophageal reflux disease (GERD) may be appropriately rated 
by analogy to hiatal hernia, pursuant to 38 C.F.R. § 4.114, DC 
7346.  Under this diagnostic code, symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health warrants a 60 percent evaluation.  A 30 
percent evaluation is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  Finally, a 10 
percent evaluation is warranted with two or more of the symptoms 
for the 30 percent evaluation of less severity.

Under DC 7203, stricture of esophagus, a 30 percent rating 
requires moderate stricture, a 50 percent rating requires severe 
stricture, permitting liquids only, and an 80 percent rating 
requires passage of liquids only, with marked impairment of 
general health.  38 C.F.R. § 4.114, Diagnostic Code 7203.

The rating schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of the 
impairment resulting from gastrointestinal disorders.  For 
purposes of evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for three 
months or longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  38 C.F.R. § 4.112.  
The term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the disease.

There is no specific diagnostic code evaluating cerumen 
impaction.  Notably, the Veteran is currently in receipt of a 40 
percent rating for bilateral hearing loss.  Thus, the criteria of 
DC 6100 pertaining to hearing loss are not applicable to the 
current claim at hand.  

The only potential applicable diagnostic code pertains to chronic 
otitis media.  Under DC 6210, a 10 percent rating is warranted 
for chronic otitis media manifested by dry and scaly swelling or 
serous discharge, and itching requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87.

Following the cessation of radiation treatment in March 2002, the 
pertinent VA outpatient treatment records include a February 2004 
visitation which reported the Veteran as having a voice change 
"with excessive use only."  In June 2004, the Veteran 
complained of sore throat, hoarseness and right nasal 
obstruction.  Physical examination demonstrated a right larynx 
cord which was slightly thickened as well as a right obstructive 
caudal deflection at the columella.  A septoplasty was advised.  
A CT scan in June 2004 revealed a 9 millimeter soft tissue 
attenuation on the right side of the vocal cord and the 
supraglottic space which showed no interval change.

In January 2005, the Veteran's vocal cords were found to be 
mobile with mild erythema.  The Veteran denied symptoms of 
dysphagia or dyspnea.  He had an episode of voice change the 
prior month which returned spontaneously.  In August 2005, the 
Veteran was observed to have a slightly hoarse voice.  In 
December 2005, multiple CT scans resulted in an impression of low 
probability of malignancy with mild asymmetry in the right 
larynx.  In December 2005, the Veteran was also diagnosed with 
status post radiation squamous cell carcinoma of the right vocal 
cord with no evidence of recurrence.  Furthermore, the Veteran 
was prescribed Omeprazole due to an assessment of reflux 
manifested by burning sensation of his soft palate, heartburn and 
regurgitation.

A September 2005 report of medical history for Riverside 
Community Hospital included the Veteran's report of a dry/burning 
sensation of the throat which had been worsening over the last 6-
8 months.  He described pain with talking, and having his voice 
quit within 30 to 60 minutes.

On January 12, 2006, the Veteran underwent VA Compensation and 
Pension (C&P) internal medicine examination.  At that time, the 
Veteran reported hoarseness, dry mouth, dry throat, difficulty 
swallowing solids, difficulty with swallowing and breathing 
simultaneously, constant sore throat, and popping/ringing of the 
ears.  He denied any recurrence of cancer.  On examination, the 
Veteran appeared well-developed, and well-nourished.  He weighed 
183.5 pounds.  There was no evidence of nasal obstruction or 
sinus tenderness.  The pharynx was normal without exudates or 
tonsillar involvement.  There was no evidence of thyromegaly or 
compression of the trachea or larynx.  The examiner indicated 
that the Veteran was status post radiation treatment for right 
vocal cord squamous cell carcinoma with no current evidence of 
radiation-induced dermatitis changes.  The ENT examination was 
unremarkable with adequate saliva.  However, the Veteran did 
report having residual hoarseness, dry mouth, and dysphagia from 
the radiation treatment.

The Veteran underwent VA ENT examination on January 20, 2006.  At 
that time, the Veteran reported laryngeal cancer residuals of 
difficulty swallowing, hoarseness, and difficulty breathing.  He 
denied loss of work due to these symptoms.  Examination of the 
nose revealed nasal obstruction with a 50 percent obstruction in 
the right nostril, and a 0 percent obstruction in the left 
nostril.  The nose was deviated to the right.  The findings were 
mild right septal deviation with hypertrophic turbinates, right 
greater than left.  The examiner indicated that the rhinitis was 
believed to be allergic in origin due to sneezing and clear 
rhinorrhea.

Examination of the larynx revealed voice hoarseness, inflammation 
of mucous membranes and inflammation of the cords on both sides.  
The findings were chronic post-radiation changes to the larynx.  
Vocal cord mobility was normal bilaterally, but the cords were 
inflamed.  Examination of the pharynx revealed no paralysis, no 
stricture and no obstruction.  The Veteran had speech impairment.  

The VA examiner reported a diagnosis of "laryngeal cancer" with 
subjective factors of hoarseness, dysphagia and dyspnea and 
objective factors of biopsy.  In an addendum opinion, the 
examiner indicated that the Veteran's cancer was unlikely to 
cause septal deviation but may cause mucosal edema and nasal 
obstruction.

A January 2006 VA clinical record noted that the Veteran's 
turbinates were without erythema, edema or discharge.  There were 
no polyps.

A February 2006 VA clinical record noted the Veteran's report of 
difficulty swallowing both liquids and solids.  He described a 
sensation of having something stuck in his throat as well as 
having a "funny sensation" when eating.  He was unsure whether 
he had heartburn, but denied loss of weight.  It was noted that a 
January 2006 fluoroscopic image of the esophagus showed a filling 
defect along the right wall of the cervical esophagus.  The 
Veteran was noted to have a hoarse voice upon examination.  He 
was also advised to avoid cold liquids, and to drink warm sips 
for oesophageal spasms.

An April 2006 VA clinical evaluation, noting the prior esophogram 
findings, noted that the Veteran denied GERD symptoms such as 
nausea, vomiting, diarrhea, abdominal pain, melena, and 
hematochezia.  The Veteran was given an assessment of hiatal 
hernia treated with simethicone for gas as well as Omeprazole and 
Rantidine for reflux.  That same month, a VA ENT consultation 
found no evidence of recurrent laryngeal tumor following a 
laryngoscopy.  He did report difficulty with swallowing, coughing 
and catching his breath.

An August 2006 treatment record from G.M.F., M.D., F.A.C.S., 
noted that the Veteran was having breathing difficulties due to 
an abscess of the right nostril.

A September 2006 private examination report from J.P., M.A., 
C.C.C.-S.L.P., reported the Veteran's progressive difficulties 
with voice production, as well as pain and burning along the 
hyoid bone and palate, following his radiation treatment.  
Examination demonstrated that the Veteran had inadequate breath 
support for connected speech, below optimal pitch use (speaking 
at low end of register), decreased vocal intensity and complaints 
of pain with prolonged voice use.  Palpation of larynx revealed 
elevated position of hyoid and laryngeal tension.  The Veteran 
had lost laryngeal mobility and, due to pain, increased laryngeal 
tension.  These problems were related to the previous radiation 
treatment.

The Veteran underwent speech therapy in September 2006 to 
November 2006.  His intake evaluation noted that the Veteran had 
poor breath control being able to phonate /a/ for an average of 6 
seconds.  He reported pain with digital manipulation of the 
larynx.  He described occasional choking during swallow of liquid 
or saliva.  His voice quality was hoarse, strained and gravelly.  
He further reported pain, tingling, and discomfort to the roof of 
mouth.

A private examination report from G.M.F., M.D., F.A.C.S., dated 
in October 2006, reflected an assessment that the Veteran 
suffered from chronic laryngitis with inability to speak for 
prolonged periods.  Dr. G.M.F. diagnosed laryngeal cancer, 
chronic laryngitis secondary to radiation therapy, reflux 
laryngitis, and recurrent cerumen impaction secondary to 
radiation therapy.

Another private otolaryngology examination in October 2006 
included an impression of "larynx cancer."  However, a 
fiberoptic nasopharyngolaryngoscopy demonstrated a clear 
nasopharynx, normal appearing epiglottis and larynx, no evidence 
of lesions or ulcerations, mobile vocal cords, and minimal 
evidence of reflux.  The oropharynx, base of tongue and vallecula 
also appeared normal, but there were retained secretions in the 
vallecula absent lesions.  In the piriform sinuses, there was no 
evidence of lesions or ulcerations.

A statement from the Veteran's spouse, received in October 2006, 
reported that the Veteran's daughter had observed his loss of 
voice at night after attempting to talk.  The Veteran was 
described as having a low voice which required 45 minutes to an 
hour to regain full strength.

A letter from J.P., M.A., C.C.C.-S.L.P., dated in November 2006, 
reflected that the Veteran made minimal progress during his 
speech therapy treatment sessions and did not appear to be 
practicing his vocal exercises at home.  The Veteran required 
frequent redirections and was resistant to practicing voice 
exercises during treatment.  

A December 2006 treatment record from G.M.F., M.D., F.A.C.S., 
noted the Veteran's report of being unable to perform speech 
exercises secondary to severe throat pain.  A CT scan of the 
mastoids revealed minimal bilateral anterior ethmoiditis with 
minimal left inferomedial frontal sinusitis.

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in January 2007.  He reported pain that ran from 
his neck up and around his ear.  He stated that he constantly had 
pain upon speaking.  He stated that his voice had never gotten to 
the point where he did not have the physical capacity to speak.  
However, during the hearing, the Veteran stopped speaking and had 
to be asked 'yes' or 'no' questions so he could either nod or 
shake his head to answer.  

The Veteran underwent another VA examination on January 23, 2007.  
He reported that he could no longer talk like he used to with his 
voice becoming rugged, rough, and unclear.  He stated that his 
voice disappeared after talking for a while.  He could no longer 
raise his voice like he used to, and had pain in the throat which 
occasionally prevented him from swallowing.  He further reported 
breathing difficulty due to severe septal deformity.

Upon physical examination, the Veteran's voice was rough and 
rugged.  He talked with a strained voice which had not been 
improved with physical therapy.  The Veteran did not look 
emaciated but, rather, was somewhat overweight.  He apparently 
had been having some good oral nutrition.

Examination of the nose demonstrated septal deviation on both 
sides, moderate congested nasal mucosa, and limited airway 
passage on both sides.  The throat demonstrated an irritated 
posterior pharyngeal wall with very significant gag reflex.  The 
uvula was of normal size.  The tonsils and both tonsillar pillars 
were within normal range.  The tongue and mouth were normal.  The 
neck was supple.  There were no palpable nodes.  The trachea was 
midline.  Direct fiberoptic examination passed through the left 
side of the nose with slight difficulty but showed normal 
epiglottis, aryepiglottic fold, arytenoids, post arytenoid area 
and vocal cords.  The examiner did not see any evidence of 
residual tumor or recurrent tumor.  Both vocal cords moved well 
and proximally midline.  When the Veteran talked in a relaxed 
fashion, his voice improved.  The examiner did not see any 
nodules or polyps.  Both piriform sinuses appeared clear.  The 
examiner diagnosed voice change, post radiation therapy for 
carcinoma of the vocal cords, with no evidence of residual 
recurrence.  The examiner stated that voice changed due to 
improper vocalization and improper habitual phonation.  There was 
no residual or recurrent cancer of the vocal cords.  

In an addendum, the examiner indicated that the Veteran had been 
able to speak above a whisper, and that he could talk above a 
whisper after talking for a period of time.

The Veteran underwent another VA examination in July 2007 related 
to hearing loss and balance complaints (which have been addressed 
in separate RO rating decisions).  In pertinent part, an 
intraoral examination was normal.  The tongue was normal.  
Mobility of the tongue was normal.  The flow of the mouth 
appeared to be normal.  The hard palate and soft palate were 
normal.  The uvula was in the midline.  The tonsils appeared to 
be surgically removed.  There was no exudate.  The tongue base 
was normal.  An indirect laryngoscopy was performed.  Vallecular 
area was clear.  Epiglottis appeared to be normal.  Intrinsic 
larynx was visualized and there was some thickness and scarring 
of the right vocal cord.  There was no lesion noted in the 
larynx.  

A VA clinic examination in August 2007 showed that the Veteran's 
turbinates were without erythema, edema or discharge.  A VA ENT 
clinician in December 2007 commented that the Veteran's radiation 
treatment had affected his larynx with good vocal cord mobility 
and some telangectasis.  The remaining VA clinical records 
contain no pertinent findings to the issues on appeal.

An October 2009 Informal Hearing Presentation asserted that the 
Veteran could barely talk, had difficulty swallowing, had 
episodes of coughing, had difficulty catching breath, and had 
pain upon talking.  It was reported that the Veteran could not 
speak for more than 20 to 55 minutes maximum per day.

The Veteran underwent VA nose and sinus examination in May 2010.  
At that time, the Veteran denied a history of neoplasm.  He 
reported a history of malignant tumor and perennial nasal 
allergy.  He denied a history of osteomyelitis and sinusitis.  He 
reported nasal congestion, excess nasal mucous, watery eyes, 
sneezing, purulent nasal discharge, weekly headaches, and sinus 
pain.  He stated that he had frequent breathing difficulty and 
hoarseness.

On physical examination, the Veteran weighed 174 pounds.  There 
was no evidence of sinus disease or soft palate abnormality.  
There was zero percent left nasal obstruction and 30 percent 
right nasal obstruction.  No nasal polyps were present.  There 
was septal deviation which was not due to trauma.  There was no 
permanent hypertrophy of turbinates from bacterial rhinitis.  
There was no rhinoscleroma present.  There was no tissue loss or 
scarring or deformity of the nose.  There was no evidence of 
Wegener's granulomatosis or granulomatous infection.  The Veteran 
had not undergone a laryngectomy.  There were no residuals of an 
injury to the pharynx, including nasopharynx.  The examiner 
diagnosed status post adeno carcinoma treated with radiation.  
This disability had significant effects on usual occupation, with 
the impact being speech difficulty.  The disability had no effect 
on feeding, bathing, dressing, toileting, and grooming.  The 
disability had mild effects on shopping, exercise, sports, 
recreation, and traveling.  

The Veteran underwent VA ENT examination in June 2010.  At that 
time, the Veteran denied interference with breathing through the 
nose and purulent discharge.  He reported hoarseness which 
started after radiation therapy.  He stated that speech therapy 
did not help significantly.  He denied chronic sinusitis.  He 
reported dry throat with burning sensation in the area which 
started after radiation therapy.  He denied effects on 
occupational functioning, as he is retired.  He stated that 
effects on daily activities were inability to talk that much and 
pain in the throat which affected his sleep.

Upon physical examination, there was no allergic or vasomotor 
rhinitis.  There was no bacterial rhinitis.  There was 80 percent 
obstruction of the right nostril and 65 percent obstruction on 
the left nostril.  There was septal deviation.  There was no 
tissue loss, scarring, or deformity of the nose.  There was no 
sinusitis.  There was no disease affecting the soft palate.  A 
fiberoptic laryngoscopy showed no lesions or edema of the 
nasopharynx down to the larynx.  The right vocal cord was 
slightly erythematous; however, the cords were mobile and no 
lesions were seen.  There were no residuals of injury or disease 
of the pharynx.  There was no stenosis of the larynx.  There was 
no facial disfigurement.  The examiner diagnosed cancer of the 
larynx treated in 2002, and radiation therapy residuals including 
chronic mild inflammation of the right vocal cord, hoarseness, 
and pain of the throat.  

Additional evidence includes medical treatise documents which 
report that side effects of radiation therapy include severe 
pain, reduced salivary flow/dryness, edema, restricted movement, 
nausea and vomiting, reduced appetite, reduced senses of taste 
and smell, dental problems, and limited mobility of structures 
required for successful speech, voice or swallowing functions.

With respect to the medical treatise documents, the Board has 
specifically identified 4 separate disease residuals which is 
consistent with the types of residual disorders identified in the 
medical treatise documents.  To this extent, these documents have 
significant probative value and have assisted the Board in 
identifying potential disease characteristics.  However, with 
respect to evaluating the current nature and severity of those 
residuals, these medical treatise documents have limited 
probative value and need not be further discussed.  See generally 
Sacks v. West, 11 Vet. App. 314 (1998) (a generic medical 
treatise evidence that does not specifically opine to the 
particular facts of the appellant's case holds little probative 
value).

Voice hoarseness

Applying the criteria to the facts of this case, the Board finds 
that the Veteran is not entitled to an initial rating greater 
than 30 percent for his residual chronic laryngitis for any time 
during the appeal period.  In this respect, the credible lay and 
medical evidence shows that the Veteran's chronic laryngitis does 
not result in complete organic aphonia with constant inability to 
speak above a whisper.

The Veteran credibly reports hoarseness of voice following his 
radiation treatment for laryngeal cancer which is recognized by 
the current 30 percent rating assigned.  This rating is 
consistent with his January 2007 hearing testimony which alleged 
as follows:

POWER OF ATTORNEY: ... Approximately how long can on 
average you carry on a conversation before your voice 
breaks and fades away on you?

VETERAN: It fluctuates.  It will go anywhere from 20 
minutes to 45, 55 minutes or so.  And for it to 
recover I would imagine it takes about half that 
length of time.

Clearly, the Veteran's own testimony in and of itself establishes 
that his chronic laryngitis does not result in complete organic 
aphonia with constant inability to speak above a whisper.

Nonetheless, the Veteran seeks entitlement to a rating greater 
than 30 percent for his chronic laryngitis residuals.  The 
Veteran has asserted an inability to speak for more than 20 to 55 
minutes maximum per day.  But, this in and of itself, also does 
not constitute complete organic aphonia with a constant inability 
to speak above a whisper.  

The Veteran and his spouse have also clearly described periods of 
time wherein he temporarily loses his voice due to a need of rest 
and recovery.  This testimony and observation generally 
constitutes credible evidence in support of this claim, and is 
consistent with his RO hearing wherein he was unable to speak 
after a period of time testifying.

However, this evidence does not establish that the Veteran has a 
"constant inability to speak above a whisper."  Rather, the 
Veteran and his lay witnesses generally describe a hoarse voice 
which is lost after use, and requires a period of time for full 
recovery.

Notably, the Veteran's own speech therapist found that the 
Veteran had functional loudness in close proximity.  He had a low 
range pitch which dropped into glottal fry frequently, and he 
demonstrated markedly improved vocal quality when he maintained 
adequate breath support.  A VA examiner in January 2007 
specifically provided opinion that the Veteran had been able to 
speak above a whisper, and that he could talk above a whisper 
after talking for a period of time.

Overall, the Board is entirely persuaded that the credible lay 
and medical evidence establishes that the Veteran's chronic 
laryngitis does not result in complete organic aphonia with 
constant inability to speak above a whisper.  This finding is 
consistent with the credible and medical descriptions of 
disability.  

Other diagnostic codes that are remotely relevant include DC 6518 
for total laryngectomy and DC 6520 for stenosis of the larynx.  
None of these diagnostic codes apply, however, as the medical 
evidence does not show any such impairment.  As noted above, the 
May 2010 VA examiner noted that the Veteran had not undergone a 
laryngectomy.  Moreover, the June 2010 VA examiner noted that 
there was no stenosis of the larynx.  

In this case, the Board acknowledges the Veteran's argument of 
entitlement to higher rating still.  However, the Board places 
greater probative value to the private and VA clinicians who have 
described the Veteran's overall voice quality and 
characteristics, as these clinicians possess greater expertise 
and training than the Veteran and his lay witnesses in evaluating 
the characteristics of his chronic laryngitis.  As the 
preponderance of the evidence is against this aspect of the 
claim, the issue of entitlement for further compensation related 
to chronic laryngitis residuals must be denied.  38 U.S.C.A. 
§ 5107(b).




Reflux laryngitis

Applying the criteria to the facts of this case, the Board finds 
that the Veteran is entitled to a separate 10 percent rating, but 
no higher, for reflux laryngitis residuals for the entire appeal 
period.  In this respect, the credible lay and medical evidence 
shows that the Veteran's reflux laryngitis has been manifested by 
dysphagia, pyrosis and regurgitation, but absent considerable 
impairment of health, laryngeal stenosis, or moderate laryngeal 
stricture.

The medical evidence establishes that the Veteran manifests 
reflux laryngitis as secondary to service-connected laryngeal 
cancer status post radiation treatment.  The Veteran has credibly 
reported symptomatology involving dysphagia, pyrosis and 
regurgitation which has been treated with anti-acid medications.  
These symptoms, in and of themselves, warrant an initial 10 
percent rating under DC 7346.  To this extent only, the claim is 
granted.

However, the Board has carefully reviewed the record and does not 
find any instances wherein the Veteran has reported substernal, 
arm or shoulder pain related to reflux laryngitis origin.  
Furthermore, it is not argued or reasonably shown that the 
Veteran has demonstrated considerable impairment of health, 
laryngeal stenosis, or moderate laryngeal stricture.  

To the contrary, the Veteran's weight has remained stable since 
the onset of reflux laryngitis, and there has been no lay or 
medical evidence of compromised nutritional status.  The Veteran 
himself has described intermittent dysphagia symptoms, which are 
used to support the 10 percent rating assigned.  He does not 
report an inability to swallow liquids or foods.  Absent lay or 
medical evidence relating to the factors for a higher rating 
still, the Board finds that the lay and medical evidence is 
against a rating greater than 10 percent rating for reflux 
laryngitis residuals for any time during the appeal period.  
There is no doubt of material fact to be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107.



Recurrent cerumen impaction

Applying the criteria to the facts of this case, the Board finds 
that the Veteran is not entitled to a separate compensable rating 
for recurrent cerumen impaction residuals for any time during the 
appeal period.  In this respect, the credible lay and medical 
evidence shows that the Veteran recurrent cerumen impaction does 
not result in any significant impairment of earning capacity.

The Veteran's private physician has identified recurrent cerumen 
impaction as a residual of radiation therapy to treat service-
connected laryngeal cancer.  However, this examiner did not 
identify any particular impairment of earning capacity or 
functional impairment caused by this abnormality.

The Board has carefully reviewed the record, and fails to find 
any credible lay and medical evidence suggesting that the 
Veteran's recurrent cerumen impaction results in any significant 
impairment of earning capacity and/or functional impairment.  

One potential residual could involve decreased hearing acuity, 
but the Veteran is already in receipt of compensation benefits 
for hearing loss.

Another potential residual involves symptoms analogous in degree 
to chronic otitis media.  However, the Board has found no lay or 
medical evidence of ear symptomatology involving dry and scaly 
swelling or serous discharge and/or itching requiring frequent 
and prolonged treatment.  Absent lay or medical evidence relating 
to these factors, the Board finds that the lay and medical 
evidence is against a compensable rating for recurrent cerumen 
impaction for any time during the appeal period.  There is no 
doubt of material fact to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107.

Nasal obstruction

Applying the criteria to the facts of this case, the Board finds 
that, for the time period prior to June 3, 2010, the criteria for 
a compensable rating for residuals of nasal obstruction have not 
been met for any time during the appeal period.  In this respect, 
the credible lay and medical evidence did not show that the 
Veteran's nasal obstruction secondary to radiation therapy 
resulted in greater than 50 percent nasal obstruction on both 
sides, incapacitating sinusitis episodes, or at least three non-
capacitating sinusitis episodes during a 12-month period.

For the time period beginning on June 3, 2010, the Board finds 
that the criteria for a 10 percent rating, but no higher, for 
residuals of nasal obstruction have been met.  In this respect, 
the credible lay and medical evidence establishes that the 
Veteran's nasal obstruction secondary to radiation therapy 
demonstrated greater than 50 percent nasal obstruction on both 
sides, but has not been shown to result in incapacitating 
sinusitis episodes, or more than six non-capacitating sinusitis 
episodes during a 12-month period.

As indicated above, a January 2006 VA examiner provided opinion 
that the Veteran's radiation treatment resulted in residuals of 
mucosal edema and nasal obstruction.  The mucosal edema is part 
of the criteria for supporting a 10 percent rating under DC 6516.  
These criteria, however, do not contemplate symptomatology 
involving nasal obstruction.

The medical evidence of record prior to June 3, 2010 included a 
December 2006 CT scan of the mastoids which demonstrated minimal 
bilateral ethmoiditis and minimal left frontal sinusitis.  
Otherwise, VA C&P examination reports dated January 2006, January 
2007, July 2007 and May 2010 failed to demonstrate nasal 
obstruction on both sides greater than 50 percent, incapacitating 
sinusitis episodes, or at least three non-capacitating sinusitis 
episodes during a 12-month period.  Similarly, clinical 
evaluations in January 2006 and August 2007 returned essentially 
normal findings.

The Board has carefully reviewed the record, and also finds no 
lay descriptions of nasal obstruction on both sides greater than 
50 percent, incapacitating sinusitis episodes, or at least three 
non-capacitating sinusitis episodes during a 12-month period for 
the time period prior to June 3, 2010.

In short, for the time period prior to June 3, 2010, the credible 
lay and medical evidence shows that the Veteran's nasal 
obstruction secondary to radiation therapy did not result in 
greater than 50 percent nasal obstruction on both sides, 
incapacitating sinusitis episodes, or at least three non-
capacitating sinusitis episodes during a 12-month period.

On VA C&P examination on June 3, 2010, the Veteran demonstrated 
an 80 percent obstruction of the right nostril and a 65 percent 
obstruction of the left nostril.  This meets the criteria for a 
compensable rating under DC 6522.  As addressed above, the Board 
can find no lay or medical evidence of record demonstrating that 
such symptoms had been present prior to this date.

Nonetheless, the credible lay and medical evidence of record 
establishes that the Veteran has not demonstrated any clinical 
findings since June 3, 2010 which would entitle him to a higher 
rating still.  Notably, the Veteran has not reported, and the 
evidence does not show, incapacitating sinusitis episodes, or 
more than six non-capacitating sinusitis episodes during a 12-
month period.

Furthermore, the medical evaluations found no evidence of polyps, 
rhinoscleroma or Wegener's granuloma to potentially warrant 
consideration of a higher rating still under DCs 6522-24.

To the extent the Veteran argues entitlement to higher ratings 
still, the Board places greater probative value to the private 
and VA clinicians who have described the Veteran's overall nasal 
obstruction characteristics, as these clinicians possess greater 
expertise and training than the Veteran and his lay witnesses in 
evaluating the characteristics of this type of disability.  As 
the preponderance of the evidence is against this aspect of the 
claim, the issue of entitlement for further compensation related 
to chronic laryngitis residuals must be denied.  38 U.S.C.A. 
§ 5107(b).

Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board is aware of the Veteran's complaints as to the effects 
of his service-connected residuals of laryngeal cancer have had 
on his activities of work and daily living.  In the Board's 
opinion, all aspects of these disabilities are adequately 
encompassed in the assigned schedular ratings.  

Notably, the medical evidence has identified residual 
symptomatology involving voice hoarseness, reflux laryngitis, 
recurrent cerumen impaction and nasal obstruction.  The Board has 
specifically addressed these varied symptoms under numerous 
diagnostic codes, providing separate disability ratings where 
such symptomatology has not overlapped.  See 38 C.F.R. § 4.14.  
As addressed in each analysis, there are higher schedular 
evaluations assignable for greater levels of severity, but the 
Veteran does not meet or more closely approximate those criteria.  
Overall, the Board finds no unusual aspects of these disabilities 
which are credibly established which are not addressed in the 
schedular criteria.

As the assigned schedular evaluations are adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

ORDER

An evaluation in excess of 30 percent for voice hoarseness as a 
residual of squamous cell carcinoma of the right vocal cord is 
denied, but a separate 10 percent disability rating for reflux 
laryngitis residuals for the entire appeal period and a separate 
10 percent rating for nasal obstruction effective June 3, 2010 
are granted.


REMAND

During the appeal period, the Veteran has raised a claim of 
entitlement to TDIU.  In May 2009, the Court held that a request 
for TDIU, whether expressly raised by a Veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities which is part of a pending claim for 
increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 
(Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-
standing claim which must be pled with specificity).

In light of the decision in Rice, the Board finds that the issue 
of entitlement to TDIU is currently before the Board.  It would 
be fundamentally unfair to the Veteran to decide this aspect of 
the claim without further development and adjudication by the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In order to comply with precedential Court opinion, the Board has 
listed the TDIU aspect of the claim as a separate issue for 
administrative purposes, and remands the issue for further 
development.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding the claim of entitlement to TDIU.

2.  Obtain the Veteran's clinical records of 
treatment at the Loma Linda VA Medical Center since 
November 2008.

3.  After completion of any necessary notice, 
assistance (to include obtaining pertinent VA 
treatment records), and other development which may 
be deemed necessary, the RO should adjudicate the 
Veteran's claim of entitlement to TDIU in a separate 
rating action.  If the benefit sought on appeal 
remains denied, the Veteran and his representative 
should be furnished a supplemental statement of the 
case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


